DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, it is unclear what the phrase “wherein at least the participant, the user, immersive audio call,” on lines 3-4 mean.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. (hereafter Clark; US 20090303984 A1).

obtaining a spatial audio signal, where the spatial audio signal comprises at least one participant audio object (e.g., voice of 188 on the right side of the circle in Fig. 4) and at least one private audio object (e.g., voice of 188 on the left side of the circle in Fig. 4), wherein the at least one participant audio object (e.g., voice of 188 on the right side of the circle in Fig. 4) is generated by a participant (the person representing 188 on the right side of the circle in Fig. 4), and the at least one private audio object (e.g., voice of 188 on the left side of the circle in Fig. 4) is associated with the participant (both being at the same private space 184), wherein the at least one private audio object (e.g., voice of 188 on the left of the circle in Fig. 4) is configured to be rendered to at least, the participant (the person representing 188 on the right side of the circle in Fig. 4) and a user (186), wherein the at least one private audio object (e.g., voice of 188 on the left side of the circle in Fig. 4) is not configured to be rendered to at least one further participant (participants 182 outside of the circle in Fig. 4);
causing the at least one participant audio object to be rendered in a first spatial location (e.g., voice of 188 on the right side of the circle in Fig. 4); and
causing the at least one private audio object to be rendered in a second spatial location (e.g., voice of 188 on the left side of the circle in Fig. 4) such that the user can distinguish between the at least one participant audio object and the at least one private audio object (two objects 188 are at distinct locations from each other as shown in Fig. 4),

	Clark fails to define and explicitly state that the rendering of the at least one private audio object is less prominent than the rendering of the at least one participant audio object. However, whether one location is less prominent than the other could be a subjective preference to the user. For example, the user might consider that the object located on his/her right side is the prominent one or the first participant accepted the private conversation invitation (Figs. 5-7). Thus, it would have been obvious to one of ordinary skill in the art to modify Clark by rendering two separate audio objects at distinct locations with one being deemed as more prominent than the other based on the user’s preference because it is considered as a matter of personal preference to define one location being more prominent than the other.
	Regarding claim 2, Clarks shows plurality of participant audio objects being rendered in different spatial locations (see Fig. 4).
	Regarding claim 3, Clark fails to show a plurality of private objects associated with the same participant. However, in view of teaching in Clark as a whole, the private space (184 in Fig. 4) could have more than 3 participants without generating any unexpected results. Thus, it would have been obvious to one of ordinary skill in the art to modify Clark by allowing one or more additional participants for private conversation in order to increase the functionality of the system without undue experimentation.
	Regarding claim 4, Clark shows that the second spatial location (the left 188 in Fig. 4) is being rendered being closer to the first spatial location (the right 188 in Fig. 4) 
	Regarding claim 5, the guard area reads on the space occupied by object 188 on the right side of the object in the private space 184 in Clark. The two 188 objects have distinct locations from each other.
	Regarding claim 6, the claimed trigger event reads on the status whether the participant (one or more objects 188) accept or end private conversation.
	Regarding claim 7, Clark discloses the voice audio object (e.g., [0002], [0027]).
	Regarding claim 8, Clark discloses that the at least one private audio object (the 188 on the left side of circle in Fig. 4) comprises different audio to audio generated by the user and one or more participants (object 188 on the left is different from other objects in Fig. 4).
	Regarding claim 10, Clarks show the participants in the private group (within 184).
	Regarding claim 11, Clark sows that the at least one private audio object (the left 188 within the circle) is associated with a first participant (the participant in the private group) but not another participant (other participant not in the private group).
	Regarding claim 12, Clark shows an immersive audio call ([0001], [0002], [0024], [0036]).
	Regarding claim 13, Clark shows at least one participant device ([0027]).
	Claims 14, 15 and 17-20, correspond to claims 1-6 discussed before.
	Most of limitations in claim 16 correspond to those in claim 1. Clark shows the non-transitory computer readable medium ([0060], [0065], [0066]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Clark as applied to claim 1 above, and further in view of Jones et al. (hereafter Jones; US 20130198657 A1).
Regarding claim 9, Clark fails to show that the at least one private audio object comprises audio that has been downloaded from a content. Clark teaches that several participants could form a private group excluding other participants. The private group can have voice communication between each other ([0002], e.g.). Jones teaches that for participants in a private group, a media presentation can be shared ([0002], [0032]). This would enhance the functionality of the private group. Jones teaches a general media. Examiner takes Official Notice that downloading a media from a content provider (to be transmitted as the shared media) is notoriously well known in the art. As taught in Clark, each participant in the private group has its distinct location. One skilled in the art would have expected that the shared media should be placed at a distinct location distinct from all participants in the private group in order to enable the user to recognize each of them efficiently. Thus, it would have been obvious to one of ordinary skill in the art to modify Clark in view of Jones by modifying the circuitry and allowing the media presentation be shared privately in the private group in order to allow the participants in the group to have additional media presentation in addition to voice communication.

Response to Arguments
Applicant’s arguments with respect to claims 1, 14 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PING LEE/Primary Examiner, Art Unit 2654